Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 June 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Dear sir
                     Head Quarters Newburgh June 24th
                     1782
                  
                  At the moment of sending off the inclosed Letter to you of this
                     same date, Your favor of the 8th of this Month, which had been long on the way
                     came to hand.
                  Your Idea of not moving the French Troops, in our present state
                     of anxious uncertainty, is quite coincident with mine; but it is left entirely
                     to your Judgment to maintain or alter that opinion as you may find necessary on
                     further consideration, or from any good reasons which may occur from further
                     intelligence or information you may receive.
                  I have no reason to suppose that the news you have from the Flag
                     Vessell of the evacuation of Charlestown & Savanna, is well founded, on
                     the contrary I have every reason to imagine that the Enemy mean to hold what
                     they at present possess.
                  If you accept the proposal of an interview, I have many things to
                     communciate which may be unsafe to trust to paper. I am Dear Sir with great
                     esteem & regard Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                     
                  
               